     Case 2:20-cv-03711-CAS Document 26 Filed 01/21/21 Page 1 of 6 Page ID #:172



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     GABE PODESTA (Cal. Bar No. 324011)
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2429
 7        Facsimile: (213) 894-0141
          E-mail:    gabriel.podesta@usdoj.gov
 8
     Attorneys for Plaintiff/Respondent
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               Nos. CV 20-03711-CAS
                                                  SA CR 14-00173-CAS
13             Plaintiff/Respondent,
                                             GOVERNMENT’S OPPOSED EX PARTE
14                   v.                      APPLICATION FOR EXTENSION OF TIME
                                             TO FILE ITS OPPOSITION TO
15   KEITH PRESTON GARTENLAUB,               PETITIONER’S MOTION TO VACATE, SET
                                             ASIDE, OR CORRECT SENTENCE;
16             Defendant/Petitioner.         DECLARATION OF GABE PODESTA

17

18        Plaintiff/Respondent United States of America, by and through
19   its counsel of record, the United States Attorney for the Central
20   District of California and Assistant United States Attorney
21   Gabe Podesta, hereby files its opposed ex parte application for a
22   court order granting a 180-day extension of time, to July 26, 2021,
23   for respondent to file its opposition to the motion to vacate, set
24   aside, or correct sentence filed by Defendant/Petitioner KEITH
25   PRESTON GARTENLAUB.
26        This application is based upon the attached declaration of
27   undersigned Assistant United States Attorney Gabe Podesta, the files
28
     Case 2:20-cv-03711-CAS Document 26 Filed 01/21/21 Page 2 of 6 Page ID #:173



 1   and records in this case, and such further evidence and argument as

 2   the Court may permit.

 3   Dated: January 21, 2021              Respectfully submitted,

 4                                        TRACY L. WILKISON
                                          Acting United States Attorney
 5
                                          CHRISTOPHER D. GRIGG
 6                                        Assistant United States Attorney
                                          Chief, National Security Division
 7

 8                                              /s/
                                          GABE PODESTA
 9                                        Assistant United States Attorney

10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:20-cv-03711-CAS Document 26 Filed 01/21/21 Page 3 of 6 Page ID #:174



 1                           DECLARATION OF GABE PODESTA
 2        1.    I am an Assistant United States Attorney (“AUSA”) in the

 3   Central District of California.       I am the attorney handling the

 4   preparation of the government’s opposition to the motion to vacate,

 5   set aside, or correct sentence filed by Defendant/Petitioner Keith

 6   Preston Gartenlaub (“petitioner”) in Gartenlaub v. United States,

 7   Case No. CV 20-03711-CAS and United States v. Gartenlaub, Case No.

 8   SA CR 14-00173-CAS.     I make this declaration in support of the

 9   government’s ex parte application for an extension of time to file

10   its opposition.

11        2.    On April 22, 2020, petitioner filed a motion to vacate, set

12   aside, or correct sentence pursuant to 28 U.S.C. § 2255 (the

13   “Petition”).    (CV Dkt. 1; CR Dkt. No. 2541).      Petitioner alleges that

14   recent findings by the Department of Justice Office of the Inspector

15   General (“OIG”) suggest that the government may have violated its

16   internal policies and procedures during the course of the

17   investigation that gave rise to petitioner’s prosecution, conviction,

18   and sentence.    (See, e.g., Petition at 20 (contending that an OIG

19   report and memorandum suggest a “high likelihood” of a lack of

20   diligence and accuracy on the part of the government in this

21   investigation).)    Petitioner acknowledges that the OIG review

22   documented in the report and memorandum did not include the

23   application the government submitted to the Foreign Intelligence

24   Surveillance Court (“FISC”) in this investigation.          (See id. at 16

25   (noting that the OIG report related to the “Carter Page” case and

26

27        1 Docket citations to Gartenlaub v. United States, Case No. CV
     20-03711-CAS are denoted by “CV.” Docket citations to the underlying
28   criminal case United States v. Gartenlaub, Case No. SA CR 14-00173-
     CAS are denoted by “CR.”
     Case 2:20-cv-03711-CAS Document 26 Filed 01/21/21 Page 4 of 6 Page ID #:175



 1   that the OIG memorandum documents a review of applications submitted

 2   after charges were filed in this matter).)

 3        3.    Petitioner thereafter filed a motion for leave to

 4   supplement the Petition.     (CV Dkt. 11).     In that filing, petitioner

 5   provided the Court correspondence between OIG and petitioner.            (See

 6   id., Exs. C-F.).    These materials document petitioner’s requests for

 7   OIG to review an application submitted to the FISC in the course of

 8   the FBI investigation that gave rise to this case.          (See id., Ex. D

 9   (June 15, 2020 letter from OIG to petitioner describing petitioner’s

10   request that the OIG “investigate a Foreign Intelligence Surveillance

11   Act application the government filed as part of its investigation

12   into the theft of material on Boeing’s C-17 military transport

13   plane”), Ex. F (August 4, 2020 letter from OIG Oversight and Review

14   Division to petitioner’s counsel referencing “the allegations [he]

15   presented”).)    In filing these materials, petitioner argued that the

16   Court should consider the correspondence, and the fact that

17   petitioner and others sought a government investigation by OIG, in

18   evaluating the Petition.     (See id. at 2.)

19        4.    Based on petitioner’s requests, OIG is reviewing the

20   allegations petitioner presented.       Accordingly, the government moves

21   for additional time to respond to the Petition to allow OIG to

22   complete its work – a review petitioner himself demanded.           As of

23   January 19, 2021, OIG anticipates that it will take at least six

24   months to review the issues petitioner raised.         Because OIG’s review

25   may inform the parties’ positions, the government asks that the Court

26   not evaluate the Petition until OIG completes its review.

27        5.    Based on the foregoing, the government applies for a 180-

28   day extension of time to file its opposition to the Petition, from on

                                            2
     Case 2:20-cv-03711-CAS Document 26 Filed 01/21/21 Page 5 of 6 Page ID #:176



 1   or before Monday, January 25, 2021, to on or before Monday, July 26,

 2   2021.    Should the Court grant the government’s ex parte application

 3   for an extension of time, petitioner’s reply brief shall be filed on

 4   or before Monday, August 23, 2021.         If the OIG review is not complete

 5   on or before Monday, July 26, 2021, the government will notify the

 6   Court and defense counsel and propose further revision to the Court’s

 7   briefing schedule.

 8           6.   Petitioner was released from custody on or about

 9   January 30, 2019.    (See Inmate Locator, available at:

10   https://www.bop.gov/inmateloc/ (last visited January 14, 2021).)

11   Accordingly, petitioner will not suffer prejudice by the requested

12   extension of time.

13           7.   From January 19, 2021, to January 21, 2021, I conferred via

14   email with defense counsel, Tor Eckland, and informed him that the

15   OIG review petitioner requested is ongoing and requires additional

16   time to complete.    Mr. Eckland indicated that petitioner nonetheless

17   opposes the government’s request for a 180-day extension to file its

18   opposition to the Petition.      Petitioner opposes on the basis that

19   “[OIG] discovered pervasive errors in the FISA Application process is

20   a new material fact that by itself warrants vacating the conviction

21   or a new trial.    The government repeatedly and falsely asserted that

22   the FISA process was reliable and this goes directly to the

23   reliability and credibility of the government’s case and highlights

24   the injustice of the ex parte review of evidence in this case

25   contrary to the constitutional norms of our criminal justice system.”

26   //

27   //

28

                                            3
     Case 2:20-cv-03711-CAS Document 26 Filed 01/21/21 Page 6 of 6 Page ID #:177



 1        I declare under penalty of perjury under the laws of the United

 2   States of America that the foregoing is true and correct and that

 3   this declaration is executed at Los Angeles, California, on

 4   January 21, 2021.

 5

 6                                              GABE PODESTA
                                                Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
